Mr. Justice Thomas delivered the opinion of the court: Claimant asks an award of $2,500.00 for damages caused by a fall on a sidewalk of Jackson Boulevard in the City of Chicago on October 9, 1928. She alleges the sidewalk was in the possession and under the control of the State and that the State wrongfully and negligently suffered the same to be and remain in bad and unsafe repair and broken condition and that such condition caused.her to stumble and fall and dislocate her knees. It has been often decided by this court that the State is not liable for the negligence of its agents and employees. If claimant was injured through the negligence of employees of the State, the negligence was the negligence of the employees and not of the State. (Cooney v. Town of Hartland, 95 Ill. 516.) The evidence in this case shows, however, that Jackson Boulevard was under the control of the West Chicago Park Commissioners at the time of the - alleged injury. The West Chicago Park Commissioners is a municipal corporation, and has exclusive control of the parks, streets and boulevards within its jurisdiction. (West Chicago Park Com’rs. v. Chicago, 152 Ill. 392.) Such streets as are not under the control of the various boards of park commissioners are under the control of the city. The State has nothing to do with their maintenance, that duty having been delegated to the city and park commissioners. If claimant was injured through the negligence of the agents of either the city or park commissioners her remedy is against the municipality causing her injury and not against the State, and this court has no jurisdiction. (Perkins, Fellows & Hamilton v. State, 4 Ct. Cl. 197.) The claim is denied and the case dismissed.